Citation Nr: 0912179	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, inter alia, denied 
service connection for coronary artery disease.

The Veteran testified before a Veterans Law Judge (VLJ) at a 
hearing held in December 2006 at the RO.  Due to technical 
problems with the transcript, the hearing was rescheduled, 
and the Veteran testified before the undersigned VLJ at a 
videoconference hearing held in August 2007.

In October 2007, the Board remanded the issue of service 
connection for coronary artery disease to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for entitlement to 
service connection for coronary artery disease.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran alleges that he is entitled to service connection 
for cardiovascular problems diagnosed as coronary artery 
disease.  He testified at his hearing that he was treated in 
service for chest pain repeatedly and had numerous tests done 
for his heart.  He also reported having high cholesterol in 
service.

The Board notes that the service treatment records are 
replete with records of treatment and evaluation, including 
repeated cardiac workups for recurrent episodes of chest pain 
beginning around April 1977 and continuing thereafter up 
until his retirement from the service in July 1996.  Although 
the chest pain was repeatedly attributed to a noncardiac 
cause including musculoskeletal chest pain in April 1977, 
chostochondritis in August 1980, and exercise induced 
bronchospasm in September 1986, the cardiac workups did show 
some potentially significant cardiological findings.  He was 
repeatedly shown to have a systolic murmur described as a 
grade II-III/VI systolic murmur in January 1980, a grade I/VI 
systolic murmur in August 1986 and April 1987, and a grade 
II/VI murmur in July 1990.  He also had sinus bradycardia 
shown in electrocardiograms (EKG's) in March 1990 and a 
January 1996 EKG was questionably abnormal.  He was also 
noted to be seen in January 1996 for an increased cholesterol 
level and was scheduled to have a "heart factor" the same 
month.

Postservice records reveal that a June 2002 EKG showed 
borderline abnormal changes possibly due to myocardial 
ischemia.  In October 2002 the Veteran was admitted for 
cardiac treatment including heart catheterization for acute 
non Q wave infarction with a history of coronary artery 
disease and a history of myocardial infarction (MI) said to 
have been in 1995.  Heart catheterization findings from the 
same month revealed evidence of coronary artery disease.  The 
records also show complaints of rapid heartbeat diagnosed as 
tachycardia in December 2002, and treated in January 2003.  
He has continued treatment for heart-related problems through 
the beginning of 2004, with a diagnosis of chronic ischemic 
heart disease status post septal infarction and stent 
placement of D1, D2 and LAD.

In view of the complaints of potential cardiac problems 
reported in the service medical records including the 
abnormal findings of a systolic murmur as well as the chest 
pains reported in service, and in light of the postservice 
cardiac problems reported, the Board determined in October 
2007 that a VA examination was needed to ascertain the 
etiology of his current cardiac complaints.  Part two (2) of 
that remand stated that: "the examiner is requested to 
provide an opinion as to...the medical probability that any 
cardiovascular disorder is related to service, to include...any 
evidence of high cholesterol reported in service."  The 
examiner was also asked to opine on the medical probability 
that the Veteran's cardiovascular disorder is related to his 
cardiovascular complaints and findings reported in service.

In her December 2008 report, the VA examiner opined that it 
was very unlikely that the Veteran had any significant 
coronary artery disease in service, and, as such, his 
coronary artery disease was not related to or a result of his 
in-service symptoms.  However, with respect to the impact of 
the Veteran's high cholesterol on his coronary artery 
disease, the examiner stated that "although this Veteran has 
other risk factors not related to his military service which 
increased his risk of coronary artery disease, he did have 
elevated cholesterol while in the military as well[,] and the 
elevated low-density lipoprotein cholesterol was one factor 
in increasing his risk for developing coronary artery 
disease."  The VA examiner also stated that "it is well 
recognized in abundant medical literature that elevation of 
your low-density lipoprotein cholesterol level increases the 
risk of developing coronary artery disease."

The Board recognizes the December 2008 VA examiner's diligent 
efforts in reviewing the claims file, providing an extensive 
report of the Veteran's relevant medical history, examining 
the Veteran, and explaining the various factors, both related 
and unrelated to military service, which increased the 
Veteran's risk for developing coronary artery disease.  The 
Board understands the examiner's finding that the Veteran's 
elevated low-density lipoprotein cholesterol in service was 
one factor in increasing his risk for developing coronary 
artery disease.  As held in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), the Board must rely upon the conclusions of 
trained personnel in medically evaluating the nature and 
etiology of the Veteran's symptoms; the Board is precluded by 
law from drawing its own medical conclusions.  Consequently, 
the Board requests that the December 2008 VA examiner provide 
an opinion as to whether it is at least as likely as not that 
the Veteran's elevated low-density lipoprotein cholesterol in 
service caused his coronary artery disease, if such 
determination can be made without resorting to mere 
speculation.

The Board understands that a definitive attribution of 
causation in cases such as this may be impossible, and the 
Board does not require that level of certainty.  Rather, the 
Board requests that the examiner, in light of her expertise 
and familiarity with the medical literature, and her review 
of the claims file (including the December 2008 examination 
report), determine whether the probability that the Veteran's 
elevated low-density lipoprotein cholesterol level in service 
caused his coronary artery disease is 50 percent or greater.

If the VA examiner who drafted the December 2008 examination 
report is unavailable, then another VA examiner should note 
that he/she has reviewed the Veteran's claims file prior to 
determining whether it is at least as likely as not that the 
Veteran's elevated low-density lipoprotein cholesterol in 
service caused his coronary artery disease.

In either case, a new examination of the Veteran is not 
required by this remand; the VA examiner need only consult 
such existing evidence as deemed necessary.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  In this case, the Board's 
October 2007 remand confers upon the Veteran the right to a 
determination by a VA examiner, if such determination can be 
made without resorting to mere speculation, as to whether it 
is at least as likely as not (that is, 50 percent or greater 
probability) that his elevated low-density lipoprotein 
cholesterol in service caused his coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should ask the December 2008 VA 
examiner to provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's elevated low-density 
lipoprotein cholesterol in service caused 
his coronary artery disease, if such 
determination can be made without 
resorting to mere speculation.  In this 
regard, the Board requests that the 
examiner, in light of her expertise and 
familiarity with the medical literature, 
and her review of the claims file 
(including the December 2008 VA 
examination report), determine whether the 
probability that the Veteran's elevated 
low-density lipoprotein cholesterol level 
in service caused his coronary artery 
disease is 50 percent or greater.  If the 
VA examiner who drafted the December 2008 
examination report is unavailable, then 
another VA examiner should note that 
he/she has reviewed the Veteran's claims 
file prior to providing an etiological 
opinion.

2.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim 
for entitlement to service connection for 
coronary artery disease.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




